DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims filed July 1, 2021.
Claims 1-9 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 1 is directed towards a method for managing one or more vendors and/or products, the method comprising the steps of:5 receiving a first input from a first client user, the first input comprising access a create new account; receiving data field information related to a 10first vendor; updating vendor and/or product information stored in association with the first vendor, based on the subsequent input; wherein the exchange is configured to provide control assessments, manage vendor relationships, and share control assessments with the first vendor's customer base. The claimed invention is describing a vendor management and relationship system where a person is providing information and having the information provide updates to the vendor. The claims even specifically describe that the exchange is providing control assessments, manage vendor relationships, and share assessments with customers. The claims provide aspects of receiving client information for a new account, updating information associated with the vendor, and providing exchange between vendors and vendor clients. The independent claim is directed towards a commercial interaction between vendor and vendor client that is a grouping of abstract idea. 
Further, the claims are describing a mental process that can be performed in the human mind (with the aid of pen and paper). A person is able to provide information for an account between vendor and vendor client where a person/persons can manage relationships and provide then share assessments. Thus, the claims are further directed towards a mental process grouping of abstract ideas. 
Step 2(a)(II) considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements of the independent claim are causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more exchange modules, by the processor of the enterprise system, instructions to, exchange module, new account GUI, in a memory of the enterprise system. The additional elements are described in the originally filed specification pgs. 9-11, 43-49, and figures 1-3. The specification merely describes the GUI, processor, memory, and other computer elements as generic technological elements. The additional elements are using generic technological elements as a tool to implement the abstract idea. There is no technological improvement to the interface or computer elements themselves. The additional elements are not transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements with regards to being significantly more than the identified abstract idea. The additional elements of the independent claim are causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more exchange modules, by the processor of the enterprise system, instructions to, exchange module, new account GUI, in a memory of the enterprise system. The consideration with regards to step 2(a)(II) found that the additional elements are generic technological elements merely implementing the abstract idea. There are no further additional elements beyond those considered under step 2(a)(II). The additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-5 and 8 are further describing the abstract idea without providing further additional elements beyond those described in the independent claim. The claims are describing that the information is contact and job information {2}, information related to a request to perform an assessment {3}, create an email document to be sent to a client {4}, and instructions to download an assessment {5}, and that the user is a member of subscribed clients. These claims further describe the abstract idea in terms of describing the information that is exchanged within the commercial interaction. The subscribed client is also further describing the abstract idea in terms of providing the commercial relationship between the client and the information exchange. There are no further additional elements beyond those considered in the independent claim. The claims are not transformed into a practical application nor are they significantly more than the identified abstract idea. Refer to MPEP 2106.05(f).
Dependent claims 6, 7, and 9 are describing additional elements beyond those described in the independent claim that are to be considered under step 2(a)(II) and 2(b). The claims are describing receiving information via a GUI widget to receive input {6 and 9} and providing user authorization to access {7}. The widget is described in the originally filed specification pgs. 9-11, 33-34, and 43-49. The widget is merely describing a generic technological element in terms of providing an interface to receive input. The widget is merely a generic interface tool that is used to implement the abstract idea. There is no technological improvement to the widget itself and is merely a tool to receive information within the system. The user authorization is described in page 37 in terms of providing user access based on a release status. There is no specific technological improvement to user authorization and further provides generic authorization access for the information within the system. The additional elements are not significantly more or transformed into a practical application. Refer to MPEP 2106.05(f). 
The claimed invention is describing an abstract idea without significantly more or transformed into a practical application. Therefore, claims 1-9 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muhart et al [2014/0278730], hereafter Muhart.
Regarding claim 1, Muhart discloses a method for managing one or more vendors and/or products, the method comprising the steps of: 5causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more exchange modules (Paragraphs [31-32 and 44-50]; Muhart discloses a vendor and user query system that provides user/vendor registration and information communication within the vendor management system.), 
receiving, by the processor of the enterprise system, a first input from a first client user, the first input comprising instructions to access a create new account GUI; receiving, by the processor of the enterprise system, data field information related to a 10first vendor (Paragraphs [51-53 and 61-62]; Muhart discloses new account interface that allows a potential vendor to create an account and provide information related to the vendor within the profile.); 
updating, in a memory of the enterprise system, vendor and/or product information stored in association with the first vendor, based on the subsequent input (Paragraphs [62-69]; Muhart discloses that the potential vendor information is used to authenticate and verify the registered information and stores the information within the vendor registration database.); 
wherein the exchange module is configured to provide control assessments, manage vendor relationships, and share control assessments with the first vendor's customer base (Fig 3 and paragraphs [32-36 and 75-78]; Muhart discloses that the system provides and presents risk scores (interpreted as control assessments) and executive summary reports to customers. In terms of managing relationships, the system provides relationship discovery and proximity aspects for a customer to discover and receive bids from vendors [97-103 and 110-111].).  
Regarding claim 2, Muhart further discloses the method of claim 1, wherein the subsequent input comprises data field information relating to contact details and job descriptions of the first vendor (Fig 5C and paragraphs [52-57]; Muhart further discloses data field information with regards to vendor registration that includes contact information and NAICS classification codes (interpreted as job descriptions). This is based on originally filed specification pg. 27 lines 5-26 and specifically figure 24A that shows the job description as a list of descriptions for a user to select (account/relationship management, administrative, audit, compliance, legal, procurement, sales, and other).).  
Regarding claim 4, Muhart further discloses the method of claim 1, wherein the subsequent input comprises instructions to create an email document to be sent to one or more clients of the first vendor (Paragraphs [33-34 and 94-95]; Muhart discloses that the system provides email notifications including e-mail reports of risk scores, vendor reports, and other elements. Table I (paragraphs 33-34) specifically shows that the user and administrator are provided different reports (both user and the administrative/supervisor/analysts interpreted as clients of first vendor).).  
25 Regarding claim 5, Muhart further discloses the method of claim 1, wherein the subsequent input comprises instructions to download an assessment (Fig 16A and paragraphs [80-87 and 104-106]; Muhart discloses that the system provides users/vendors/supervisors downloadable reports including risk scores, summary reports, and other elements.).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muhart et al [2014/0278730], hereafter Muhart, in view of Bowers [2018/0129989].
Regarding claim 3, Muhart further discloses the method of claim 1, wherein the subsequent input comprises a request to perform an assessment (Fig 10 and paragraphs [88-89]; Muhart discloses that the system provides a vendor request to perform a risk calculation score (interpreted as assessment).).
	Muhart discloses input for a vendor/user to request a risk calculation score, however, Muhart does not specifically disclose a customer data field. 
	Bowers teaches a similar vendor management system. 
	Bowers teaches custom data field 20information related to (Paragraphs [25-31 and 254-259]; Bowers teaches a similar vendor management system that specifically describes the custom data field input and risk assessment.).
	It would have been obvious for one of ordinary before the effective filing date of the claimed invention to include in the vendor management system with risk assessments of Muhart the ability to have a custom data field and similar risk assessment as taught by Bowers since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the custom data field provides greater user interface and ease-of-access for the information.
Regarding claim 6, Muhart discloses the method of claim 1, however, Muhart does not specifically teach that the input is received via a GUI widget. 
Bowers teaches a similar vendor management system. 
Bowers teaches wherein the first input is received via a graphical user interface widget (Paragraphs [17-27 and 183]; Bowers teaches a GUI widget for users to input information.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vendor management GUI system of Muhart the ability to have GUI widgets for input information as taught by Bowers since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the widgets provide greater user ease-of-use within the interface.  
Regarding claim 7, Muhart discloses the method of claim 1, however, Muhart does not specifically teach that the input is received via a GUI widget. 
Bowers teaches a similar vendor management system. 
Muhart further discloses wherein said first client user has been authorized to access the enterprise system (Paragraphs [34-40 and 260]; Bowers teaches that the system provides user access to the enterprise system based on authorization.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vendor management system of Muhart the ability to have authorized access to an enterprise system as taught by Bowers since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the authorization provides better user security for vendor information.
Regarding claim 8, Muhart method of claim 1, however, Muhart does not specifically disclose that the client user comprises a member of subscribed clients.
Bowers teaches a similar vendor management system. 
Bowers teaches wherein said first vendor client user comprises one member of a 5network of subscribed clients (Paragraphs [34-40]; Bowers teaches that a client can be a subscribed user to access the information within the system.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vendor management system of Muhart the ability to have client users be a member of a network of subscribed clients as taught by Bowers since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the network of subscribed users provides authorization access and security in terms of being provided database information.  
Regarding claim 9, Muhart method of claim 1, however, Muhart does not specifically disclose that the vendor inputs the information via GUI widget.
Bowers teaches a similar vendor management system. 
Bowers teaches wherein the data field information related to the first vendor is received via a graphical user interface widget (Paragraphs [17-27 and 183]; Bowers teaches a GUI widget for vendors to input information.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vendor management GUI system of Muhart the ability to have GUI widgets for vendor input information as taught by Bowers since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the widgets provide greater user ease-of-use within the interface.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Major et al [2015/0242773] (vendor management that provides profile information, risk assessment, and contracts);
Behmoiras et al [2010/0268558] (vendor management and profile matching that includes order history and other ordering elements);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689